PER CURIAM.
We find that all of the issues raised by the appellant in his motion for post-conviction relief pursuant to Florida Rules of Criminal Procedure 8.850 are issues which were, should have, and/or could have been raised on his direct appeal to this court and therefore, is not properly cognizable in a rule 3.850. See Harvey v. Dugger, 656 So.2d 1258 (Fla.1995); Jackson v. State, 646 So.2d 792 (Fla. 2d DCA 1994). Thus, we conclude that the trial court properly denied the appellant’s motion.
Affirmed.